     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 1 of 12

 1   JOHN L. BURRIS, ESQ., SBN 69888
     BEN NISENBAUM, Esq., SBN 222173
 2   MELISSA C. NOLD, Esq. SBN 301378
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 4   7677 Oakport Street, Suite 1120
     Oakland, CA 94621
 5   Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
 6   Email: John.Burris@johnburrislaw.com
 7   Email: BNisenbaum@gmail.com
     Email: Melissa.Nold@johnburrislaw.com
 8
     PATRICK BUELNA, ESQ., SBN 317043
 9   POINTER & BUELNA, LLP
     LAWYERS FOR THE PEOPLE
10
     Well Fargo Center
11   1901 Harrison St., Suite 1140,
     Oakland, CA 94612
12   Tel: 510-929-5400
     Email: PBuelna@LawyersFTP.com
13   Attorneys for Plaintiffs
14   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
15   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
16   LEEANN E. WHITMORE, State Bar No. 214870
     Deputy Attorney General
17    1300 I Street, Suite 125
      P.O. Box 944255
18    Sacramento, CA 94244-2550
      Telephone: (916) 210-7515
19    Fax: (916) 322-8288
      E-mail: LeeAnn.Whitmore@doj.ca.gov
20   Attorneys for Defendants Adam Poole
     and Michael Simpson
21

22
                            IN THE UNITED STATES DISTRICT COURT
23
                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
24

25
     G.M., individually and as co-successor-in-         Case No.: 2:17-cv-02415-TLN-CKD
26   interest to Decedent CHRISTOPHER
     MURPHY, by and through his Guardian-               AMENDED STIPULATION FOR
27   Ad-Litem KRISTINA COMPHER; C.M.,                   PROTECTIVE ORDER AND ORDER
     individually and as co-successor-in-interest
28   to Decedent CHRISTOPHER MURPHY by
                                                    1
                                Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 2 of 12

 1   and through his Guardian-Ad-Litem
     KRISTINA COMPHER; and A.M.
 2   individually and as co-successor-in-interest
     to Decedent CHRISTOPHER MURPHY by
 3   and through her Guardian-Ad-Litem
     KRISTINA COMPHER, individually ,
 4
                                            Plaintiffs, Action Filed: November 15, 2017
 5                   v.
 6   ADAM POOLE, individually; MICHAEL
     SIMPSON, individually; and DOES 1-25,
 7   inclusive, individually, jointly and severally,
 8                                        Defendants.
 9

10        1.       PURPOSES AND LIMITATIONS

11         Disclosure and discovery activity in this action are likely to involve production of

12   confidential, proprietary, or private information for which special protection from public

13   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

14   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

15   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

16   all disclosures or responses to discovery and that the protection it affords from public disclosure

17   and use extends only to the limited information or items that are entitled to confidential treatment

18   under the applicable legal principles. The parties further acknowledge, as set forth in paragraph

19   9.3, below, that this Stipulated Protective Order does not entitle them to file confidential

20   information under seal; Civil Local Rule 141 sets forth the procedures that must be followed and

21   the standards that will be applied when a party seeks permission from the court to file material

22   under seal.

23         The following Stipulated Protective Order shall govern the use and disclosure of the

24   documents and materials listed herein, and any other documents that are designated “confidential”

25   by the producing party.

26         2.      DEFINITIONS

27         “Confidential” information or items is defined as information (regardless of how it is

28   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
                                                      2
                                   Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 3 of 12

 1   of Civil Procedure 26(c) and for which public disclosure is likely to result in particularized harm,

 2   or is privileged under law, and/or violates privacy or official information interests recognized by

 3   law, or is otherwise entitled to protection.

 4         Other items may be included as Confidential for purposes of this order by agreement of the

 5   parties or by court order on noticed motion. This information may include, but is not limited to:

 6                  a.      personnel file records of any peace officer;

 7                  b.      medical and/or mental health records;

 8                  c.      social security numbers and similar sensitive identifying information

 9                          (unless redacted by order or by agreement of all parties); and

10                  d.      plaintiff minor’s photographs or identifying information.

11           Except by stipulation or order based on good cause, this information may not include
12   records that would have to be disclosed pursuant to Cal. Penal Code Section 832.7 (b)(1)(A)(ii).

13         3.       SCOPE

14         3.1   The protections conferred by this Stipulation and Order cover not only Confidential

15   material (as defined above), but also: (1) any information copied from Confidential material;

16   (2) all copies, excerpts, summaries, or compilations of Confidential material that reveal the source

17   of the Confidential material or that reveal specific information entitled to confidentiality as a

18   matter of law; and (3) any testimony, conversations, or presentations by Parties or their Counsel

19   that might reveal Confidential material. However, the protections conferred by this Stipulation

20   and Order do not cover the following information: (a) any information that is in the public

21   domain at the time of disclosure to a Receiving Party or becomes part of the public domain after

22   its disclosure to a Receiving Party as a result of publication not involving a violation of this

23   Order, including becoming part of the public record through trial or otherwise; and (b) any

24   information known to the Receiving Party prior to the disclosure or obtained by the Receiving

25   Party after the disclosure from a source who obtained the information lawfully and under no

26   obligation of confidentiality to the Designating Party. Any use of Confidential material at trial

27   shall be governed by a separate agreement or order.

28   ///
                                                        3
                                    Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 4 of 12

 1         3.2    The documents, materials, and their contents may be used by the parties and their

 2   counsel only in this litigation and may not be used in separate proceedings or actions at this time

 3   or in the future without first being obtained through proper discovery procedures or court orders

 4   in those separate proceedings or actions.

 5         3.3    The documents and their contents may not be disclosed, copied, distributed, shown,

 6   described, or read to any person or entity (including, but not limited to, media representatives) by

 7   plaintiff or her counsel, representatives or agents, other than: (a) the parties to this litigation;

 8   (b) the parties’ attorneys, paralegals, and legal office staff in this litigation; (c) the parties’ expert

 9   consultants in this litigation for purposes of expert consultation and trial testimony preparation;

10   (d) court reporters and their staff, professional jury or trial consultants, mock jurors, Professional

11   Vendors to whom disclosure is reasonably necessary for this litigation, and (e) the Court in this

12   action, for purposes of this litigation.

13         3.4    Expert consultants must sign the “Acknowledgment and Agreement to be Bound”

14   (Exhibit A) an executed copy of which will be provided to the opposing counsel within seven (7)

15   days after formal disclosure of such consultants as expert witnesses in this litigation.

16         3.5    Any individual who is shown Confidential material must sign the “Acknowledgment

17   and Agreement to be Bound” (Exhibit A), an executed copy of which must be kept on file by the

18   disclosing attorney’s office, in the event a request by opposing counsel is made, in response to

19   which a copy must be provided to opposing counsel within (7) days of such a request, including

20   as to those individuals identified in paragraph 3.3 (d). This paragraph excludes materials shown
21   to consultants on a confidential basis, however; as to consultants or experts that are not formally

22   disclosed, the signatories to this protective order are agreeing, by signing below, to abide by this

23   provision, which expressly requires that any individual who is shown Confidential material must

24   sign the “Acknowledgment and Agreement to be Bound” (Exhibit A).

25         4.     DURATION

26         Even after final disposition of this litigation, the confidentiality obligations imposed by this
27   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

28   otherwise directs. Final disposition shall be deemed to be the later of: (1) dismissal of all claims
                                                      4
                                     Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 5 of 12

 1   and defenses in this action, with or without prejudice; and (2) final judgment herein after the

 2   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

 3   including the time limits for filing any motions or applications for extension of time pursuant to

 4   applicable law.

 5        5.     DESIGNATING PROTECTED MATERIAL

 6        5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 7   Non-Party that designates information or items for protection under this Order must take care to

 8   limit any such designation to specific material that qualifies under the appropriate standards. The

 9   Designating Party must designate for protection only those parts of material, documents, items, or

10   oral or written communications that qualify – so that other portions of the material, documents,

11   items, or communications for which protection is not warranted are not swept unjustifiably within

12   the ambit of this Order.

13        Mass, indiscriminate, or routinized designations are prohibited. Designations that are

14   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

15   unnecessarily encumber or retard the case development process or to impose unnecessary

16   expenses and burdens on other parties) expose the Designating Party to sanctions.

17        If it comes to a Designating Party’s attention that information or items that it designated for

18   protection do not qualify for protection, that Designating Party must promptly notify all other

19   Parties that it is withdrawing the mistaken designation.

20        5.2    Manner and Timing of Designations. Except as otherwise provided in this Order, or
21   as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

22   under this Order must be clearly so designated before the material is disclosed or produced.

23        Designation in conformity with this Order requires:

24              (a)    for information in documentary form (e.g., paper or electronic documents, but

25        excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

26        Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If
27        only a portion or portions of the material on a page qualifies for protection, the Producing

28        Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                      5
                                   Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 6 of 12

 1        markings in the margins). If only a portion or portions of the material on a page qualifies

 2        for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

 3        by making appropriate markings in the margins).

 4               (b)      for testimony given in deposition or in other pretrial or trial proceedings, that

 5        the Designating Party identify on the record, before the close of the deposition, hearing, or

 6        other proceeding, all protected testimony.

 7               (c)      for information produced in some form other than documentary and for any

 8        other tangible items, that the Producing Party affix in a prominent place on the exterior of

 9        the container or containers in which the information or item is stored the legend

10        “CONFIDENTIAL.” If only a portion or portions of the information or item warrant

11        protection, the Producing Party, to the extent practicable, shall identify the protected

12        portion(s).

13         5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

14   designate qualified information or items does not, standing alone, waive the Designating Party’s

15   right to secure protection under this Order for such material. Upon timely correction of a

16   designation, the Receiving Party must make reasonable efforts to assure that the material is

17   treated in accordance with the provisions of this Order.

18        6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

19        6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

20   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

21   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

22   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

23   challenge a confidentiality designation by electing not to mount a challenge promptly after the

24   original designation is disclosed.

25        6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

26   by providing written notice of each designation it is challenging and describing the basis for each

27   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

28   recite that the challenge to confidentiality is being made in accordance with this specific
                                                         6
                                      Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 7 of 12

 1   paragraph of the Protective Order. The parties shall attempt to resolve each challenge in good

 2   faith and must begin the process by conferring directly (in voice to voice dialogue; other forms of

 3   communication are not sufficient) within 14 days of the date of service of notice. In conferring,

 4   the Challenging Party must explain the basis for its belief that the confidentiality designation was

 5   not proper and must give the Designating Party an opportunity to review the designated material,

 6   to reconsider the circumstances, and, if no change in designation is offered, to explain the basis

 7   for the chosen designation. A Challenging Party may proceed to the next stage of the challenge

 8   process only if it has engaged in this meet and confer process first or establishes that the

 9   Designating Party is unwilling to participate in the meet and confer process in a timely manner.

10        6.3    Judicial Intervention. If disagreements remain regarding a designation, the parties

11   shall file a Joint Discovery Dispute Statement under Eastern District Local Rule 230 and 251 (and

12   in compliance with Eastern District Local Rules 141 and 141.1, if applicable). The party

13   challenging a confidentiality designation may file a Joint Discovery Dispute Statement

14   challenging a confidentiality designation at any time if there is good cause for doing so, including

15   a challenge to the designation of a deposition transcript or any portions thereof. Lead trial

16   counsel for both parties must sign the statement, which shall include an attestation that the

17   parties met and conferred in person or by telephone regarding all issues prior to filing the letter.

18   Going issue-by-issue, the joint statement shall describe each unresolved issue, summarize each

19   party's position with appropriate legal authority; and provide each party's final proposed

20   compromise before moving to the next issue. The joint letter shall not exceed ten pages without
21   leave of court. Parties are expected to plan for and cooperate in preparing the joint

22   statement so that each side has adequate time to address the arguments. In the rare instance

23   that a joint statement is not possible, each side may submit a statement not to exceed four pages,

24   which shall include an explanation of why a joint statement was not possible. The parties shall

25   submit one exhibit to the statement that only sets forth each disputed designation in full, followed

26   immediately by the objections and/or responses thereto. No other information shall be included
27   in any such exhibit. No other exhibits shall be submitted without prior approval by the court.

28   The court will review the submission(s) and determine whether formal briefing or proceedings are
                                                     7
                                   Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 8 of 12

 1   necessary.

 2        The burden of persuasion in any such challenge proceeding shall be on the Designating

 3   Party. Until the court rules on the challenge, all parties shall continue to treat the material in

 4   question as “CONFIDENTIAL.”

 5        7.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 6        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 7   Material to any person or in any circumstance not authorized under this Stipulated Protective

 8   Order, the Receiving Party must immediately: (a) notify in writing the Designating Party of the

 9   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

10   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

11   made of all the terms of this Order, and (d) request such person or persons to execute the

12   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

13         8.  INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
14

15        When a Producing Party gives notice to Receiving Parties that certain inadvertently

16   produced material is subject to a claim of privilege or other protection, the obligations of the

17   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

18   provision is not intended to modify whatever procedure may be established in an e-discovery

19   order that provides for production without prior privilege review. Pursuant to Federal Rule of

20   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

21   communication or information covered by the attorney-client privilege or work product

22   protection, the parties may incorporate their agreement in the stipulated protective order

23   submitted to the court.

24        9.      MISCELLANEOUS

25        9.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek

26   its modification by the court in the future.

27        9.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order

28   no Party waives any right it otherwise would have to object to disclosing or producing any
                                                        8
                                    Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 9 of 12

 1   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

 2   no Party waives any right to object on any ground to use in evidence of any of the material

 3   covered by this Protective Order.

 4         9.3   Filing Confidential material. Without written permission from the Designating Party

 5   or a court order secured after appropriate notice to all interested persons, a Party may not file in

 6   the public record in this action any Confidential material. A Party that seeks to file under seal any

 7   Confidential material must comply with Civil Local Rule 141. Confidential material may only be

 8   filed under seal pursuant to a court order authorizing the sealing of the specific Confidential

 9   material at issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request

10   establishing that the Confidential material at issue is privileged, and/or violates privacy or official

11   information interests recognized by law, or is otherwise entitled to protection under the law. If a

12   Receiving Party's request to file Confidential material under seal pursuant to Civil Local Rule

13   141(b) is denied by the court, then the Receiving Party may file the information in the public

14   record pursuant to Civil Local Rule 141(e)(1) unless otherwise instructed by the court.

15         10.   RETURN OF CONFIDENTIAL MATERIAL

16         Within 90 days after the final disposition of this action, as defined in Section 4, upon written

17   notification served by Producing or Designating Party, each Receiving Party must return or

18   destroy all Confidential material to the Producing Party or destroy such material. As used in this

19   subdivision, “all Confidential material” includes all copies, abstracts, compilations, summaries,

20   and any other format reproducing or capturing any of the Confidential material. Whether the

21   Confidential material is returned or destroyed, the Receiving Party must submit a written

22   certification to the Producing Party (and, if not the same person or entity, to the Designating

23   Party) by the 90 day deadline that (1) identifies (by category, where appropriate) all the

24   Confidential material that was returned or destroyed and (2) affirms that the Receiving Party has

25   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

26   capturing any of the Confidential material.

27   ///

28   ///
                                                        9
                                    Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 10 of 12

 1          11.   REMEDIES

 2          Any party believing that this order is being violated may move for a court order of

 3    enforcement. The motion shall be subject to all local rules governing motions concerning

 4    discovery disputes, including but not limited to meet and confer requirements. Said motion may

 5    be brought at any time up to final entry of judgment in this matter.

 6          12.   LOCAL RULE 141.1 STATEMENT

 7          In accordance with the provisions of Local Rule 141.1, the parties state as follows:

 8                (1)   The information eligible for a protective order in this case is:

 9                      a.    employment records that would otherwise be privileged;

10                      b.    law enforcement tactical and evaluative information;

11                      c.    confidential information concerning the privacy of third parties to this

12                      lawsuit.

13                (2)   A particularized need exists as to these categories as follows:

14                      a.    These records contain confidential and personal information;

15                      b.    These records contain information that may constitute official information

16                      and could risk the safety and security of law enforcement officers if publicly

17                      disseminated;

18                      c.    These records contain information of third parties to this lawsuit that are

19                      confidential and personal in nature.

20                (3)   A court order is needed to ensure the privacy and confidentiality of this
21                      information is enforceable after the litigation has ended.

22    ///

23    ///

24    ///

25    ///

26    ///
27    ///

28    ///
                                                       10
                                    Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 11 of 12

 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2    Dated: July 3, 2020                           LAW OFFICES OF JOHN L BURRIS
                                                    -and- POINTER & BUELENA LLP
 3
                                                    /s/ Ben Nisenbaum
 4
                                                    /s/ Patrick Buelna
 5                                                  Attorneys for Plaintiffs G.M., A.M. and C.M.
 6    Dated: July 3, 2020                           Respectfully submitted,
 7                                                  XAVIER BECERRA
                                                    Attorney General of California
 8                                                  PETER A. MESHOT
                                                    Supervising Deputy Attorney General
 9

10                                                  /s/ LeeAnn E. Whitmore
11                                                  LEEANN E. WHITMORE
                                                    Deputy Attorney General
12                                                  Attorneys for Defendants Adam Poole and
                                                    Michael Simpson
13

14

15

16
      PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18
      Dated: July 8, 2020
19                                              _____________________________________
                                                CAROLYN K. DELANEY
20                                              UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
      34208140.docx
26
27

28
                                               11
                            Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
     Case 2:17-cv-02415-TLN-CKD Document 24 Filed 07/08/20 Page 12 of 12

 1                                      EXHIBIT A
                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3          I, _____________________________ [print or type full name], of _________________
 4    [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5    understand the Stipulated Protective Order that was issued by the United States District Court for
 6    the Eastern District of California on [date] __________________________ in the case of G.M. et
 7    al. v. Adam Poole, Michael Simpson et al, Case Number 2:17-cv-02415-TLN-CKD, I agree to
 8    comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
 9    and acknowledge that failure to so comply could expose me to sanctions and punishment in the
10    nature of contempt. I solemnly promise that I will not disclose in any manner any information or
11    item that is subject to this Stipulated Protective Order to any person or entity except in strict
12    compliance with the provisions of this Order.
13          I further agree to submit to the jurisdiction of the United States District Court for the
14    Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective
15    Order, even if such enforcement proceedings occur after termination of this action.
16          I hereby appoint __________________________ [print or type full name] of
17    _______________________________________ [print or type full address and telephone
18    number] as my California agent for service of process in connection with this action or any
19    proceedings related to enforcement of this Stipulated Protective Order.
20
21          Date: ______________________________________
22          City and State where sworn and signed: _________________________________
23          Printed name: _______________________________
24

25    Signature: __________________________________

26
27

28    SA2017307089
                                                        12
                                     Amended Stipulation for Protective Order and Order (2:17-cv-02415-TLN-CKD)
